         Case 1:19-cv-01197-LO-TCB Document 119 Filed 08/04/20 Page 1 of 2 PageID#
                                                                      Reset Form   1558
                                                                                      Print Form
          Case l:19-cv-01197-LO-TCB Document 113 Filed 07/31/20 Page toTTPageTD# 1532                             3
                                       IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA


       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                                      CRIMINAL RULE 57.4
                   In Case Number i:i9-cv-oil97-LO-TCI. Case Name United States of America v. Snowden
                   Party Represented by Applicant: Interested Party American Program Bureau

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

                                                     PERSONAL STATEMENT


FULL NAME(no initials, please) Mark Joseph MacDougall
Bar Identification Number 398118             State District of Columbia
Firm Name Akin Gump Strauss Hauer& Feld LLP
Firm Phone # 202-B87-4000                 Direct Dial # 202-887-4510                           FAX # 202-887-4288
E-Mail Address mmacdouqallti'akinaumD.com
Ofilce Mailing Address 2001 K Street, N.W., Washinoton, D.C. 20006

Namc(s) of federal court(s) in which I have been admitted See attached

1 certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hoc vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.


I hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.


I am      am not " a full-time employee of the United States of America, and ifso, request exemption from the admission fee.
                                                                                     /s/ Mark J. MacDougall
                                                                                     (Applicant's Signature)

I, the undersigned, do certify that 1 am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that 1 have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hoc vice.
                                                   /s/James E.Tysse                                            July31.2020
                                                  (Signature)                                                  (Date)
                                                  James E.Tysse                                                73490
                                                           (Typed or Printed Name)                             (VA Bar Number)
Court Use Only:

Clerk's Fee Paid       ^      or Exemption Granted

The motion for admission is GRANTED          V*       or DENIED



                           (Judge's                        ~                                 (Date)
                       LiamO'Grady
                       United States District Judge
Case 1:19-cv-01197-LO-TCB Document 119 Filed 08/04/20 Page 2 of 2 PageID# 1559
